Citation Nr: 1142451	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  07-35 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for systemic sclerosis. 


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The Appellant had active military service from February 1983 to February 1987, and from October 1987 to January 1992.  In addition, he had subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Texas Army National Guard and United States Army National Guard. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  By that rating action, the RO, in part, denied service connection for systemic sclerosis with scleroderma; spondylarthritis.  

Although the Appellant had initially requested a hearing before a Veterans Law Judge at a local RO (i.e., Travel Board hearing), he testified at a hearing held by a Decision Review Officer at the Waco, Texas RO in April 2009.  In an October 2009 written statement to the RO, the Veteran withdrew his request for a Travel Board hearing.  

In June 2010, the Board denied service connection for systemic sclerosis.  The Veteran appealed the June 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was at the Court, the parties to the action entered into a Joint Motion to remand the case to the Board, wherein they requested that the Court vacate the Board's June 2010 decision as it related to the systemic sclerosis claim.  In a January 2011 Order, the Court granted the Joint Motion to Remand the case.  The case was thereafter returned to the Board.  

In the June 2010 decision, the Board also remanded the following three (3) issues for additional development:  (1) Entitlement to service connection for arthritis, including spondylarthritis; (2) Entitlement to service connection for diabetes mellitus; and (3) Entitlement to an increased rating for residuals of a left ankle fracture, currently rated as 20 percent disabling.  These issues remain in remand status and will not be the subject of the instant action.  The RO has not certified the above-cited service connection and increased rating issues to the Board for appellate review, or otherwise informed the veteran that it was transferring jurisdiction over these issues to the Board.  The Board notes that the claims files were only returned to the Board for the sole purpose of implementing the Court's January 2011 Order.  Given that the RO is still undertaking development with respect to the above-referenced issues, the Board will limit the instant action to the issue remanded to the Board from the Court. 

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Joint Motion for Remand accepted by the Court determined that in denying the claim for service connection for systemic sclerosis in June 2010, the Board had failed its duty to assist the Veteran by not obtaining his active duty for training (ACDUTRA) dates in accordance with 38 U.S.C.A. § 5103A(b)(West 2002).  (See Joint Motion for Remand, pages (pgs.) 1, 2).  The parties determined that the Veteran's military records were relevant because the Board had found that there was no evidence that systemic sclerosis had its onset during a specific period of ACDUTRA.  Id.  The parties noted that a Notices of Waiver of VA compensation or Pension to Received Military Pay and Allowances (VA Form 21-8951) form showed that the Veteran had served 79 total training days in 2005 and eight (8) days in 2006; however, there was no evidence in the record indicating the dates upon which those periods of training occurred.  Thus, the parties agreed a remand was necessary so that the Board could make reasonable efforts to obtain records reflecting the Veteran's ACDUTRA periods.  Id. 

In addition, in a statement received by the RO in April 2010, the Veteran indicated that he might have to file for social security benefits because of his deteriorating health as a result of, in part, his systemic sclerosis.  (See Veteran's letter to the RO, received in April 2010).  Thus, it appears that the Veteran might have applied to the Social Security Administration (SSA) for disability benefits due, in part, to his systemic sclerosis.

The SSA records, if available, have not been associated with the claims files.  The Board finds that a remand is necessary to obtain such records and associate them with the Veteran's claims files.  VA has a duty to obtain SSA records when they may be relevant.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992). Accordingly, the RO/AMC should contact the SSA and obtain and associate with the claims files copies of the Veteran's records regarding SSA benefits, including the complete medical records upon which any decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011). 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Clearly delineate the periods of active reserve service, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) for the Veteran's 79 total training days in 2005 and eight (8 ) days in 2006 in the Texas Army National Guard/United States Army National Guard.  Reports of retirement points are not sufficient to meet the requirements of this remand order. A listing of dates of service and whether within those dates the service can be characterized as active, ACDUTRA, or INACDUTRA, is required. 

2.  Request that the SSA produce all records associated with the award of any Social Security benefits (Supplemental Security Income or Supplemental Security Disability Income) pertaining to the Veteran, including copies of any and all award letters and all medical records associated with those award letters. If such records are unavailable, obtain a written response from SSA indicating that these records were lost, destroyed, or were otherwise unavailable

3.  Readjudicate the claim of entitlement to service connection for systemic sclerosis.  If the claim is not granted to the Appellant's satisfaction, send him and his representative a supplemental statement of the case and give them time to respond to it before returning the claim to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. W. GREENSTREET
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


